Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, and 13-20 are pending for examination. Claims 1 and 11 are independent. 

Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 recites "intiated" Examiner believes "initiated" was meant to be stated instead.  Appropriate correction is required.

Response to Amendment
This office action is responsive to the amendments filed on 02/23/2021. As directed by the amendments, claims 1, 3-5, 7, 11, 13, and 17 are amended. Claims 2 and 12 are canceled

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. On page 15 of the arguments/Remark, Applicant argues “regardless of what the Office alleges that Lin discloses, that reference does not disclose Applicant's amended claim.” Examiner believes the amended independent claims are now taught by a combination of Lin in view of Poulin, as described in the 35 USC 103 rejection . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8364613 B1, hereafter "Lin") in view of Poulin et al., (US 20080154821 A1, hereafter "Poulin").

Regarding Claim 1
Lin discloses: A computer implemented method comprising: receiving, by a model training device, a request for utilizing an adjustable management system by a user at a client device; 
wherein the request for utilizing the adjustable management system comprises a request to open a model training application configured to provide user access to the adjustable management system, and wherein the client device is connected to the model training device over a network (Col 5, lines 34-40] “Access to predictive models and/or machine learning algorithms can be granted to users through web applications. A web application is software that executes on one or more server computing devices (or 'servers') and that is accessed over a network such as the Internet by users through web browsers or other Software that runs on client computing devices (or "clients').” Examiner interprets the server as the training device and the granted web applications as model training applications provided for users to access.); 
sharing, in response to the request and by the model training device ([Col 11 line 22] “In some examples, the first predictive model can be made accessible to various users. Users accessing a predictive model can invoke prediction functions through script enabled prediction APIs.”), a plurality of graphical user interfaces comprising an adjustable model management system configured to enable selection and testing of a plurality of machine learning models and machine learning model datasets, wherein the adjustable model management system comprises a dashboard including a plurality of machine learning model services ([Col 5 line 42 and Col 9 line 11] “User data files such as model representations (e.g., model representation 216) that are accessed, modified or created by the model importer 210 can be stored in repositories that are accessible to the servers. The model importer 210 can provide a graphical user interface (GUI) to the client 204 by sending the client 204 Hypertext Markup Language (HTML) documents or other information that can be used to render the GUI.”)
receiving an action from the client device, the action selected from the plurality of machine learning model ([Col 6 table 2] see list of actions) services selected from the adjustable model management system ([Col 10 line 47] “models are trained by a training system 416 which receives requests from the prediction API 408 to initiate training and check the status of training.” Examiner interprets receiving a request from the predication API is receiving an action from the client device. Initiating training and checking the status of training is the action selected from a plurality of machine learning model services.), wherein the machine learning model services comprises a new model service ([Col 11 lines 35-36]), an existing model service ([Col 11, lines 35-36], a user can modify or update the first predictive model – the first predictive model is an existing model), a new dataset service([col 11, lines 15-16] the owner can submit a training dataset), an existing dataset service ([col 4, lines 54-55] additional training data can be integrated or combined with an original training dataset – original training dataset is the existing dataset), a training service ([Col 9 lines 62-62] utilize predictive models 316 for training and prediction), a testing service([col 6, Table 2, Check training status] a classification accuracy (e.g., a number between 0.0 and 1.0, where 1.0 is 100% accurate) can be specified as an additional input parameter or the function), and a publish service ([col 11, lines 26-28] an owner can define permissions specifying which individual users, or groups of users can access the first predictive model); and 4U.S. PATENT APPLICATION NO.: 16/205,565
executing an action by the model training device, to effect a change to a machine learning model saved into memory on the model training device, based on the received action ([Col 6 lines 17-20] “A prediction API can enable users ... to train a predictive model - enabling users to train a predictive model using the prediction API is executing an action to effect a change to a machine learning model based on the received action. And [col 11, lines 8-10] a first predictive model can be stored, for example in computer readable memory of a computing system (502) – a first predictive model is the machine learning model saved into memory”).
Lin does not explicitly disclose: a new project service and an existing project service;
However, Poulin discloses in the same field of endeavor: a new project service (Poulin, [0041] a user is prompted to select a project name ... S&P model is chosen) and an existing project service (Poulin, [see Fig. 4A] – The existing project, S&P model, is displayed as a search result);
It would be obviousf to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Lin with Poulin. Doing so can test and optimize predicative models (Para 0006, Poulin). 

Regarding claim 11
Lin discloses: A computer implemented system comprising: a model training device, comrpising a memory, processor, and communicaition infereace a client device, connected to the model training device over the network, wherein the model training device is configured to: receive a request for utilizing an adjustable management wherein the request for utilizing the adjustable management system comprises a request to open a model training application configured to provide user access to the adjustable management system (Col 5, lines 34-40] “Access to predictive models and/or machine learning algorithms can be granted to users through web applications. A web application is software that executes on one or more server computing devices (or 'servers') and that is accessed over a network such as the Internet by users through web browsers or other Software that runs on client computing devices (or "clients').” Examiner interprets the server as the training device and the granted web applications as model training applications provided for users to access.); share, in response to the request, a plurality of graphical user interfaces comprising an adjustable model management system  ([Col 11 line 22] “In some examples, the first predictive model can be made accessible to various users. Users accessing a predictive model can invoke prediction functions through script enabled prediction APIs.”) configured to enable selection and testing of a plurality of machine learning models and machine learning model datasets, wherein the adjustable model management system comprises a dashboard including a plurality of machine learning model services ([Col 5 line 42 and Col 9 line 11] “User data files such as model representations (e.g., model representation 216) that are accessed, modified or created by the model importer 210 can be stored in repositories that are accessible to the servers. The model importer 210 can provide a graphical user interface (GUI) to the client 204 by sending the client 204 Hypertext Markup Language (HTML) documents or other information that can be used to render the GUI.”); receive an action from the ([Col 6 table 2] see list of actions) selected from the adjustable model management systems ([Col 10 line 47] “models are trained by a training system 416 which receives requests from the prediction API 408 to initiate training and check the status of training.” Examiner interprets receiving a request from the predication API is receiving an action from the client device. Initiating training and checking the status of training is the action selected from a plurality of machine learning model services.) wherein the machine learning model services comprises a new model service ([Col 11 lines 35-36]), an existing model service ([Col 11, lines 35-36], a user can modify or update the first predictive model – the first predictive model is an existing model), a new dataset service ([col 11, lines 15-16] the owner can submit a training dataset), an existing dataset service ([col 4, lines 54-55] additional training data can be integrated or combined with an original training dataset – original training dataset is the existing dataset), a training service ([Col 9 lines 62-62] utilize predictive models 316 for training and prediction), a testing service ([col 6, Table 2, Check training status] a classification accuracy (e.g., a number between 0.0 and 1.0, where 1.0 is 100% accurate) can be specified as an additional input parameter or the function), and a publish service([col 11, lines 26-28] an owner can define permissions specifying which individual users, or groups of users can access the first predictive model); and 7U.S. PATENT APPLICATION NO.: 16/205,565excecute an action by the model training device, to effect a change to a machine learning model saved into memory on the model training device, based on the received action ([Col 6 lines 17-20] “A prediction API can enable users ... to train a predictive model - enabling users to train a predictive model using the prediction API is executing an action to effect a change to a machine learning model based on the received action. And [col 11, lines 8-10] a first predictive model can be stored, for example in computer readable memory of a computing system (502) – a first predictive model is the machine learning model saved into memory”).
Lin does not explicitly disclose: a new project service and an existing project service;
However, Poulin discloses in the same field of endeavor: a new project service (Poulin, [0041] a user is prompted to select a project name ... S&P model is chosen) and an existing project service (Poulin, [see Fig. 4A] – The existing project, S&P model, is displayed as a search result);
It would be obviousf to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Lin with Poulin. Doing so can test and optimize predicative models (Para 0006, Poulin). 

Regarding Claim 3 
Lin in view of Poulin discloses: The method claim 1, further comprising: storing, by the model training device, a plurality of machine learning model datasets in a model data storage; wherein the plurality machine learning model datasets is one of a testing set or a training set ([col 10, 50-51], Lin The prediction API 408 provides the training system 416 with the location of training data 320 to be used in training a particular model. And [see Fig. 3] Training data 320); and uploading, by the model training device, a machine learning model received from the client device in response to initiated by the user of the client device ([col 11, lines 13-15], Lin an owner can submit a model representation to the computing system - a model representation is a machine learning model).

Regarding Claim 4
Lin in view of Poulin discloses: The method of claim 3, further comprising: testing, by the model training device, the machine learning model with a testing set in response to an action initiated by the user of the client device ([col 6, Table 2, Check training status], Lin a classification accuracy (e.g., a number between 0.0 and 1.0, where 1.0 is 100% accurate) can be specified as an additional input parameter or the function. - accuracy of a model is measured using a train and test dataset)

Regarding Claim 5
Lin in view of Poulin discloses: The method claim 4, further comprising: publishing, by the model training device, the machine learning model upon completion of the testing in response to an action initiated by the user of the client device (Poulin, [0078] When the model is completed and optimized, the model may be published to the community as a searchable item. And [0074] For this optimization, the system...allows the user to calculate an accuracy score - calculating accuracy score is testing); wherein once published, the machine learning model is stored onto memory of the model training device for access by different client devices sharing the adjustable management system (Poulin, [see Fig.2B] store models 90 for use by the user or other users according to access privileges).

Regarding Claim 6
Lin in view of Poulin discloses: The method of claim 4, further comprising: displaying, upon completion of the testing of the machine learning model, to the user of the client device, results showing one of an accuracy and a loss of the machine learning model (Poulin, [see Fig 4B] Reported accuracy 60.00%).

Regarding Claim 7
Lin in view of Poulin discloses: The method of claim 1, further comprising: storing, by the model training device, a plurality of machine learning models in a model data storage; wherein the plurality of machine learning models includes at least one optimized machine learning model (Poulin,[0078] When the model is completed and optimized) (Lin, [col 9, lines 8-11] User data files such as model representations (e.g., model representation 216) that are accessed, modified or created by the model importer 210 can be stored in repositories that are accessible to the servers) uploading, by the model training device, a machine learning dataset received from the client device in response to an action initiated by the user of the client device(Lin [col 11, lines 15-16] the owner can submit a training dataset to the computing system) ; and validating, by the model training device, the uploaded machine learning dataset by the optimized machine learning model in response to an action initiated by the user of the client device (Poulin,[0078] When the model is completed and optimized, the model may be published to the community as a searchable item. And [0074] The system allows the user to calculate an accuracy score when the input value is applied to the model - measuring the accuracy of input data is validating the uploaded dataset).

Regarding Claim 8
Lin in view of Poulin discloses: The method claim 3, further comprising: training, by the model training device, the machine learning model with a training set in response to an action intiated by the user of the client device ([col 6, Table 2, Invoke Training], Lin This function initiates training of a model by sending a request to a model training system (or other system)).

Regarding Claim 9
Lin in view of Poulin discloses: The method claim 8, further comprising: adjusting, at the model training device, the training of the machine learning model based on a training parameter input by the user at the client device ([col 6, Table 2, Invoke Training], Lin Input parameters of the function are identification of the model to train and the storage location of the training data - the training of the machine learning model can be adjusted using input parameters).

Regarding Claim 13
(CLAIM 13 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 14
(CLAIM 14 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 15
(CLAIM 15 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8364613 B1, hereafter "Lin") in view of Poulin et al., (US 20080154821 .

Regarding Claim 10
Lin in view of Poulin discloses: The method of claim 9. 
Lin in view of Poulin does not explicitly discloses: wherein a training parameter is one of a batch size, a dropout rate, an epochs, an input sequence length, and a learning rate
However, Bazrafkan discloses in the same field of endeavor: wherein a training parameter is one of a batch size, a dropout rate, an epochs, an input sequence length, and a learning rate (Bazrafkan, [0061] The complete model shown in any of FIGS. 1, 3-6 can be trained using Nestrov Momentum technique, for example, with a learning rate 0.01. Note: This claim includes alternative limitations. Only one limitation is required for the purpose of claim interpretation.).
It would be obviousf to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Lin with Poulin and Bazrafkan. Doing so create a model requiting a learning rate (Para 0061 and Abstract, Bazrafkan). 

Regarding Claim 20
(CLAIM 20 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                 




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121